UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1268


KETUT MAHAKERTI, a/k/a Ketut Sri Mahakerti, a/k/a Ketut S.
Mahakerti,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 4, 2013                 Decided:   November 6, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General,   Russell  J.E.   Verby,   Senior  Litigation   Counsel,
Katharine E. Clark, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ketut Mahakerti, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider and reopen.

We have reviewed the record and the Board’s order and conclude

that   the   Board       did    not   abuse       its   discretion       in   denying      the

motion.      See 8 C.F.R. § 1003.2(b), (c) (2013).                            We therefore

deny   the   petition       for    review     for       the    reasons    stated      by   the

Board.       See    In    re:    Mahakerti        (B.I.A.      Jan.    31,    2013).       We

dispense     with        oral   argument      because          the    facts     and    legal

contentions        are   adequately     presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              2